The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 22, 2015

                                       No. 04-15-00426-CR

                                     Roberto CALDERON,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A05129
                         Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
        The trial court imposed a two-year sentence in the underlying cause on August 16, 2005.
Appellant filed a motion for new trial and application for writ of habeas corpus. The Texas
Court of Criminal Appeals denied appellant’s writ on June 12, 2007. On June 25, 2015,
appellant filed a notice of appeal and motion for new trial in the district court and on July 13,
2015, filed a notice of appeal in this Court.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id.

        It appears that the notice of appeal was untimely filed with regard to appellant’s original
appeal from judgment of conviction. It is therefore ORDERED that appellant show cause in
writing within two weeks from the date this order is signed this appeals should not be dismissed
for lack of jurisdiction. See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.
Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought by filing a writ
of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court